                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JALEN J. WALKER,                                          4:15-cr-20639

                    Petitioner,                  HON. TERRENCE G. BERG


       v.                                      ORDER DENYING MOTION
                                                  FOR NON-BINDING
UNITED STATES OF AMERICA,                           PLACEMENT
                                                RECOMMENDATION TO
                    Respondent.                  BUREAU OF PRISONS



      Petitioner Jalen J. Walker was convicted of the offense of felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(2). On June 16,

2016, this Court sentenced him to serve 54 months in prison. On

February 26, 2018, when Petitioner was 16 months away from him
release date, he filed a motion requesting that the Court issue a non-

binding recommendation to the Federal Bureau of Prisons (“BOP”)

suggesting he be permitted to serve between six and twelve months of his

sentence in a Residential Reentry Center (“RRC”) placement, and the last

six months of his sentence in home confinement. ECF No. 31. Because

the BOP has already provided Petitioner with his requested RRC

placement1 and he was released from custody as of July 19, 2019, the

1 Petitioner was under the supervision of a Residential Reentry Management field
office in the Detroit, Michigan area from at least February 1, 2019 until his release
Court will deny his motion as moot. See ECF No. 33 PageID.152 (Gov’t

Br.) (stating that Petitioner has already been placed in an RRC).

                                DISCUSSION

      18 U.S.C. § 3624(c) provides that the BOP “shall, to the extent
practicable, ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed 12

months), under conditions that will afford that prisoner a reasonable
opportunity to adjust to and prepare for . . . reentry.” Consistent with

this statute, the BOP may permit a prisoner to serve the end of his or her

sentence in an RRC or under home confinement, though home

confinement is only allowed “for the shorter of 10 percent of the term of

imprisonment . . . or 6 months.” 18 U.S.C. § 3624(c)(1)–(2).

   Critically, “[t]he BOP, not the court, is responsible for designating the
place of a prisoner’s imprisonment.” United States v. Townsend, 631 F.

App’x 373, 378 (6th Cir. 2015); 18 U.S.C. § 3621(b). Though this Court

has discretion to make a recommendation regarding where Petitioner

serves his sentence, that recommendation “shall have no binding effect

of the Bureau under this section to determine or change the place of

imprisonment of that person.” Id (quoting § 3621(b)). See United States




from custody on July 19, 2019. See ECF No. 34 (Certificate of Service for the
government’s brief in opposition explaining that Petitioner was served through RRM
Detroit.).
                                        2
v. Jalili, 925 F.2d 889, 894 (6th Cir. 1991) (courts have no jurisdiction to

choose where a prisoner serves his or her sentence).

     Though the BOP is ultimately responsible for the Petitioner’s

placement, the BOP must consider courts’ recommendations in making
placement decisions. See 18 § 3621(b)(4)(B). When determining whether

to recommend that a specific individual be placed in an RRC, a court may

consider the prisoner’s behavior during his or her sentence, including
records of participation in classes and programs in prison, as well as

whether RRC placement will promote the goals of rehabilitation. See, e.g.,

United States v. Bartels, No. 12-cr-20072, 2016 WL 6956796, *1 (E.D.

Mich. Nov. 29, 2016); United States v. Ahmed, No. 1:07CR00647, 2017

WL 51664 27, *2 (N.D. Ohio Nov. 8, 2017); United States v. Collins, No.

2:15-cr-00176-7, 2018 WL 1157508, *1 (E.D. Cal. Mar. 5, 2018).
     The Court commends Petitioner’s participation in numerous classes

while serving his sentence at Milan Federal Correctional Institute. His

transcript indicates that he completed his GED or high school diploma in

September 2016 and took various other educational courses in 2016 and

2017, including intention-setting, business math, and a class that will

help him obtain his commercial drivers’ license. ECF No. 31 PageID.146

(Milan FCI Inmate Transcript). Because Petitioner had already been

transferred to his requested RRC placement, however, and was released

on July 19, 2019, the Court finds that issuing a non-binding


                                     3
recommendation for six months of home confinement would at this point

provide no relief.

                            CONCLUSION

     For these reasons, the Court hereby DENIES Petitioner’s motion
requesting that the Court issue a non-binding recommendation to the

BOP suggesting he serve between six months and a year in an RRC, and

the last six months of that period in home confinement. The Court further
DENIES a certificate of appealability, and GRANTS permission to

appeal in forma pauperis.


   SO ORDERED.



Dated: July 24, 2019         s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                   4
